Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 9-12 and 15 are pending in this application.


NOTE: Examiner notes that an International Search Report was not filed the Office as indicated on the IDS filed by applicant on December 22, 2019.  Examiner suggests filing the International Search Report. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukbuntherng et al. (US Pub. 20160008366).
This reference discloses the following STN/CAS compound(s):
	
    PNG
    media_image1.png
    157
    312
    media_image1.png
    Greyscale

The compounds and compositions read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pye et al. (WO2014139970, which corresponds to US Patent 9156847).
This reference discloses the following STN/CAS compound(s):
	
    PNG
    media_image2.png
    163
    232
    media_image2.png
    Greyscale

The compounds and compositions read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buggy et al. (US 9107924).
This reference discloses the following STN/CAS compound(s):
	
    PNG
    media_image3.png
    193
    288
    media_image3.png
    Greyscale

Additional displayed G-groups:
G9     = H / carbon chain <containing 1-4 C, 
         0 or more double bonds, 0 or more triple bonds>

The compounds and compositions read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sukbuntherng et al. (US Pub. 20160008366).
Applicants claim compounds of the following formula I:
 
    PNG
    media_image4.png
    276
    201
    media_image4.png
    Greyscale

wherein all the variables are defined in the claim.  
This reference discloses a generic group of compounds, compositions and use, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pye et al. (WO2014139970, which corresponds to US Patent 9156847).
This reference discloses a generic group of compounds, compositions and use, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buggy et al. (US 9107924).
This reference discloses a generic group of compounds, compositions and use, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
Claims 9-12 and 15 are pending.  Claims 9-12 and 15 are rejected. No claims are allowed.
Again, Examiner notes that an International Search Report was not filed the Office as indicated on the IDS filed by applicant on December 22, 2019.  Examiner suggests filing the International Search Report.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624